Order entered December 23, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00985-CV

               CHRISTOPHER J. ASHBY, ET AL., Appellants

                                        V.

                      ANNE D. KERN, ET AL., Appellees

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-04983-2019

                                    ORDER
         Before Chief Justice Burns, Justice Molberg, and Justice Nowell

      By order dated, December 10, 2020, we denied as moot appellee’s

emergency motion for temporary relief. Before the Court is appellee’s December

14, 2020 motion to reconsider that order. We GRANT the motion to the extent

that we clarify this Court’s December 10th order as follows.

      Appellees’ emergency motion for temporary relief was originally filed in

appellate cause number 05-20-00478-CV. On September 8, 2020, we abated that

appeal after being notified that appellants Rockwell Debt Free Properties, Inc. and
Rockwell TIC, Inc. (Rockwell debtors) had filed a petition for bankruptcy. We

subsequently granted appellees’ motion to reinstate and severed the appeal of the

non-debtor appellants into this appeal. The emergency motion for temporary relief

was transferred into this appeal.    The Rockwell debtors’ bankruptcy filing

triggered an automatic stay in the trial court.     See 11 U.S.C.A. § 362(a)(1).

Because of the automatic stay, we DENY the motion as moot without prejudice to

reasserting same should proceedings in the trial court be allowed to resume while

this appeal is pending.




                                           /s/    ROBERT D. BURNS, III
                                                  CHIEF JUSTICE